Exhibit 10.10

AGREEMENT

THIS AGREEMENT, made this 27th day of November, 2006 by and between HARTZ
MOUNTAIN ASSOCIATES, a New Jersey general partnership, having an office at 400
Plaza Drive, P.O. Box 1515, Secaucus, New Jersey 07096-1515 (hereinafter
referred to as “Landlord”) and THE CHILDREN’S PLACE SERVICES COMPANY, LLC, a
Delaware limited liability company, having an office at 915 Secaucus Road,
Secaucus, New Jersey (hereinafter referred to as “Tenant”).

WITNESSETH:

WHEREAS, by Agreement of Lease dated June 30, 1998, as amended by Letter
Agreement dated June 30, 1998, Lease Modification Agreement dated November 20,
1998 and Second Lease Modification Agreement dated November 19, 2004
(collectively “the Lease”), Landlord leased certain demised premises at 915
Secaucus Road, Secaucus, New Jersey (the “Demised Premises”) to The Children’s
Place Retail Stores, Inc.; and

WHEREAS, pursuant to that certain Assignment and Assumption of Lease Agreement
dated as of October 30, 2004, the tenant’s interest under the Lease was assigned
to Tenant; and

WHEREAS, pursuant to that certain Lease Termination Agreement dated May 3, 2006,
Landlord and Tenant agreed to terminate the Lease in accordance with the terms
and conditions therein set forth; and

WHEREAS, Landlord and Tenant have agreed to rescind the Lease Termination
Agreement and reinstate the Lease and declare the same in full force and effect;

NOW, THEREFORE, for and in consideration of the Lease, the mutual covenants
herein contained and the consideration set forth herein, the parties agree as
follows:

1.      Preamble. The foregoing preambles are hereby incorporated by reference
herein and made a part hereof.

2.      Recission of Lease Termination Agreement and Reinstatement of the Lease:
Landlord and Tenant hereby rescind the Lease Termination Agreement dated May 3,
2006 and reinstate the Lease and hereby declare the Lease to be in full force
and effect. The Lease shall continue without interruption as if unaffected by
the Lease Termination Agreement.

3.      Continued Validity: Except as otherwise provided herein, all of the
terms, covenants and conditions of the Lease shall remain in full force and
effect

1


--------------------------------------------------------------------------------


4.      Binding Effect. Except as modified herein, the terms, conditions and
covenants of the Lease shall remain in full force and effect and shall be
binding upon and inure to the benefit of Landlord, Tenant and their respective
successors and permitted assigns. The paragraph headings herein contained are
for convenience and shall not be deemed to govern or control the substance
hereof.

5.      Governing Law. This Agreement shall be governed and construed under the
laws of the State of New Jersey.

6.      Inconsistency. Except as modified herein, the terms, conditions and
covenants of the Lease shall remain unchanged and otherwise in full force and
effect, and are hereby ratified and reaffirmed. In the event of an inconsistency
between this Agreement and the Lease, the terms herein shall control.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

HARTZ MOUNTAIN ASSOCIATES



 

By:

 

HARTZ MOUNTAIN INDUSTRIES, INC.

 

 

 

 

 

(“Landlord”)

 

 

 

 

 

 

 

By:

 

/s/ Irwin A. Horowitz

 

 

 

 

Irwin A. Horowitz

 

 

 

 

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES
COMPANY, LLC

 

 

 

 

 

(“Tenant”)

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Neal Goldberg

 

 

 

 

Neal Goldberg

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Steven Balasiano

 

 

 

 

Steven Balasiano

 

 

 

 

Senior Vice President-General Counsel

 

Copyright© Hartz Mountain Industries, Inc. 2003. All Rights Reserved. No portion
of this document may be reproduced without the express written consent of Hartz
Mountain Industries, Inc.

2


--------------------------------------------------------------------------------